       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 1 of 12



 1   Eric A. Grasberger (pro hac vice)                  Marion T. Hack (SB #179216)
     eric.grasberger@stoel.com                          marion.hack@troutman.com
 2   Mario R. Nicholas (SB #273122)                     Luke Nicholas Eaton (SB #280387)
     mario.nicholas@stoel.com                           Luke.eaton@troutman.com
 3   Stoel Rives LLP                                    Troutman Pepper Hamilton Sanders LLP
     760 SW Ninth Avenue, Suite 3000                    350 South Grand Avenue, Suite 3400
 4   Portland, OR 97205                                 Los Angeles, CA 90071
     Telephone: 503.224.3380                            Telephone: 213.928.9800
 5   Facsimile: 503.220.2480                            Facsimile: 213.928.9850
 6                                                      Attorneys for AECOM Technical Services, Inc.
     Attorneys for JH Kelly, LLC
 7                                                      Henry A. Wirta, Jr. (SB #110097)
     Aaron R. Gruber (SB #209509)                       hwirta@hfdclaw.com
 8   agruber@rallsgruber.com                            Harrington Foxx Dubrow & Canter, LLP
     Ralls Gruber & Niece LLP                           601 Montgomery Street, Suite 800
 9   1700 S. El Camino Real, Suite 150                  San Francisco, CA 94111
     San Mateo, CA 94402                                Telephone: 415.288.6600
10   Telephone: 650.445.0543                            Facsimile: 415.288.6618
     Facsimile: 650.240.2250
11
                                                        Attorneys for Ed Staub & Sons Petroleum, Inc.
     Attorneys for Pacific Gas and Electric
12   Company
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
     In Re                                                Case No. 4:20-cv-05381-HSG (Lead Case)
16
     PG&E CORPORATION                                     (Reference withdrawn from Bankruptcy Case
17                                                        No. 19-30088, Adv. Proc. No. 20-03019 and
              v.                                          Adv. Proc. No. 19-03008)
18
     AECOM TECHNICAL SERVICES, INC.
                                                          (Consolidated with Case No. 3:20-cv-08463-
19                                                        EMC)
20                                                        STIPULATED PROTECTIVE ORDER
21

22
              This Stipulated Protective Order (“Protective Order”) is made, entered into, and effective
23
     as of the date of entry by the Court (the “Effective Date”) by and between JH Kelly, LLC
24
     (“Kelly”), AECOM Technical Services, Inc. (“AECOM”), Pacific Gas and Electric Company
25
     (“PG&E”), and Ed Staub & Sons Petroleum, Inc. (“Staub”) (individually referred to as a “Party”
26
     and collectively “the Parties” for purposes of this Protective Order). The Parties have requested
27
     or will request the production of documents or information that at least one Party considers to be
28

     STIPULATED PROTECTIVE ORDER                        -1-                  CASE NO.: 4:20-CV-05381-HSG
     104312384.2 0034592-00012
       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 2 of 12



 1   or to contain confidential information, and that are subject to protection under the California Code
 2   of Civil Procedure, as applicable, Federal Rule of Civil Procedure 26(c), and/or common law.
 3            The Parties agree that good cause exists to protect the confidential nature of the
 4   information contained in documents, responses to requests for admission, responses to
 5   interrogatories, or deposition testimony. This action will likely involve discovery of the Parties’
 6   confidential corporate policies, operations, business plans, commercial information, proprietary
 7   information, financial information, and trade secrets. The dissemination of such confidential
 8   information to the public and/or the Parties’ competitors would potentially seriously harm the
 9   producing or designating Party. The Parties agree that the entry of this Protective Order is
10   warranted to protect against disclosure of such documents and information.
11            Based upon the above stipulation of the Parties, and the Court being duly advised, IT IS
12   HEREBY ORDERED as follows:
13            1.        All documents, testimony, and other materials produced by the Parties in this case
14   and labeled “Confidential” or “Highly Confidential-Attorney’s Eyes Only” (collectively
15   “Confidential Information”) shall be used only in this litigation.
16            2.        Use of any information or documents labeled “Confidential” or “Highly
17   Confidential-Attorney’s Eyes Only” and subject to this Protective Order, including all
18   information derived therefrom, shall be restricted solely to the litigation of this case and shall not
19   be used by any Party for any business, commercial, or competitive purpose. This Protective
20   Order, however, does not restrict the disclosure or use of any information or documents lawfully
21   obtained by the receiving Party through means or sources outside of this litigation. Should a
22   dispute arise as to any specific information or document, the burden of proof shall be on the Party
23   claiming that such information or document was lawfully obtained through means and sources
24   outside of this litigation.
25            3.        The Parties, and third parties subpoenaed by one of the Parties, may designate as
26   “Confidential” documents, testimony, transcripts, written responses, or other materials produced
27   in this case if they contain information that the designating Party has a good faith basis for
28   asserting its confidentiality under the applicable legal standards. The designating Party shall

     STIPULATED PROTECTIVE ORDER                          -2-                  CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 3 of 12



 1   designate each page of the document with a stamp identifying it as “Confidential,” if practical to
 2   do so.
 3            4.        The Parties, and third parties subpoenaed by one of the Parties, may designate as
 4   “Highly Confidential-Attorney’s Eyes Only” documents, testimony, written responses, or other
 5   materials produced in this case if they contain information that the designating Party has a good
 6   faith basis for asserting its confidentiality under the applicable legal standards, and has a
 7   reasonable belief that disclosure to persons other than those identified in paragraph 12 below, or
 8   authorized by agreement of the Parties, is substantially likely to cause injury to the designating
 9   Party. The designating Party shall designate each page of the document with a stamp identifying
10   it as “Highly Confidential-Attorney’s Eyes Only,” if practical to do so.
11            5.        If Confidential Information is lodged in Court or used during depositions or during
12   the course of any other hearing, it shall not lose its “Confidential” status through such use, and
13   counsel for the Parties shall take all steps reasonably required to protect its confidentiality during
14   such use and regarding any subsequent transcription of the proceeding.
15            6.        Where any Confidential Information is included in any motion or other proceeding
16   governed by the Federal Rules of Civil Procedure, the Federal Rules of Bankruptcy Procedure,
17   and/or the local rules of the Court, the Party shall follow those rules.
18            7.        [Intentionally deleted.]
19            8.        Nothing in this Protective Order shall be construed to preclude a Party from
20   asserting in good faith that certain Confidential Information requires additional protection. The
21   Parties shall meet and confer to agree upon the terms of such additional protection.
22            9.        Any Party (or other person subject to the terms of this Protective Order) may ask
23   the Court, after appropriate notice to the other Parties, to modify or grant relief from any
24   provision of this Protective Order.
25            10.       Within thirty (30) days after receipt of the final transcript of the deposition of any
26   Party or witness in this case, a Party or the witness may designate as “Confidential” or “Highly
27   Confidential-Attorney’s Eyes Only” any portion of the transcript that the Party or witness
28   contends discloses Confidential Information. If a transcript containing any such material is filed

     STIPULATED PROTECTIVE ORDER                           -3-                    CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 4 of 12



 1   with the Court, the filing Party shall follow the Federal Rules of Civil Procedure, the Federal
 2   Rules of Bankruptcy Procedure, and/or the local rules of the Court, as applicable. Unless
 3   otherwise agreed, all deposition transcripts shall be treated as “Confidential” until the expiration
 4   of the 30-day period.
 5            11.       Use of any information, documents, or portions of documents marked
 6   “Confidential,” including all information derived therefrom, shall be restricted solely to the
 7   following persons, who agree to be bound by the terms of this Protective Order, unless additional
 8   persons are stipulated by counsel or authorized by the Court:
 9                  a. Outside counsel of record for the Parties, and outside counsel’s administrative
10                     staff, paralegals, clerical and secretarial staff, and subordinate law clerks to whom
                       it is reasonable that the material be shown for purposes of this litigation;
11
                    b. In-house counsel for the Parties, and each in-house counsel’s administrative staff,
12                     paralegals, clerical and secretarial staff, and subordinate law clerks to whom it is
                       reasonable that the material be shown for purposes of this litigation;
13
                    c. Every employee, director, officer, principal, agent, or manager of the Parties, but
14
                       only to the extent necessary to further the interest of the Parties in this litigation;
15
                    d. Independent consultants or expert witnesses (including partners, associates and
16                     employees of the firm which employs such consultant or expert) retained by a
                       Party or its attorneys for purposes of this litigation, but only to the extent necessary
17                     to further the interest of the Parties in this litigation;
18                  e. The Court;
19                  f. The authors and the original recipients of the documents so long as the
20                     author(s)/original recipient(s) have signed the agreement attached as Exhibit A and
                       are not given possession of materials marked “Confidential”;
21
                    g. Any reporter or videographer or similar technician at a deposition or Court
22                     proceeding;
23                  h. Employees of copy services, microfilming or database services, trial support firms,
                       translators, and/or other third party vendors who are engaged by the Parties during
24                     the litigation of this action for organizing, filing, copying, coding, converting,
25                     sorting, or retrieving data or designing programs for handling data connected with
                       this litigation, including the performance of such duties in relation to a
26                     computerized litigation support system; and

27                  i. Any other person with the prior written consent of the designating Party.
28

     STIPULATED PROTECTIVE ORDER                            -4-                   CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 5 of 12



 1            12.       Use of any information, documents, or portions of documents marked “Highly
 2   Confidential – Attorney’s Eyes Only” including all information derived therefrom, shall be
 3   restricted solely to the following persons, who agree to be bound by the terms of this Protective
 4   Order, unless additional persons are stipulated by counsel or authorized by the Court:
 5
                    a. Outside counsel of record for the Parties, and outside counsel’s administrative
 6                     staff, paralegals, clerical and secretarial staff, and subordinate law clerks to whom
 7                     it is reasonable that the material be shown for purposes of this litigation;

 8
                    b. In-house counsel for the Parties;
 9
                    c. Independent consultants or expert witnesses (including partners, associates and
10                     employees of the firm which employs such consultant or expert) retained by a
                       Party or its attorneys for purposes of this litigation, but only to the extent necessary
11
                       to further the interest of the Parties in this litigation;
12
                    d. The Court;
13
                    e. The authors and the original recipients of the documents so long as the
14                     author(s)/original recipient(s) have signed the agreement attached as Exhibit A and
                       are not given possession of materials marked “Highly Confidential –Attorney’s
15                     Eyes Only;”
16
                    f. Any reporter or videographer or similar technician at a deposition or Court
17                     proceeding;

18                  g. Employees of copy services, microfilming or database services, trial support firms,
                       translators, and/or other third party vendors who are engaged by the Parties during
19                     the litigation of this action for organizing, filing, copying, coding, converting,
                       sorting, or retrieving data or designing programs for handling data connected with
20
                       this litigation, including the performance of such duties in relation to a
21                     computerized litigation support system; and

22                  h. Any other person with the prior written consent of the designating Party.
23
              13.       Prior to being shown any documents produced by another Party marked
24
     “Confidential” or “Highly Confidential – Attorney’s Eyes Only,” any person listed under
25
     paragraphs 11(d), 11(f), or 12(e), shall agree to be bound by the terms of this Order by signing the
26
     agreement attached as Exhibit A.
27

28

     STIPULATED PROTECTIVE ORDER                           -5-                   CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 6 of 12



 1            14.       Whenever information designated as “Confidential” or “Highly Confidential –
 2   Attorney’s Eyes Only” pursuant to this Protective Order is to be discussed by a Party or disclosed
 3   in a deposition, hearing, or pretrial proceeding, the designating Party may, with prior or
 4   contemporaneous permission of the Court, exclude from the room any person, other than persons
 5   designated in paragraph 11 or paragraph 12, as appropriate, for that portion of the deposition,
 6   hearing, or pretrial proceeding. Upon request of any Party, with permission of the Court, the
 7   portions of the transcript of any such proceeding, along with associated exhibits, concerning
 8   information or documents subject to this Protective Order shall be sealed and kept confidential
 9   pursuant to the provisions of this Protective Order.
10            15.       The Parties shall meet and confer regarding the procedures for use of Confidential
11   Information at trial and shall move the Court for entry of an appropriate order.
12            16.       Each Party reserves the right to dispute the confidential status claimed by any
13   other Party or subpoenaed party in accordance with this Protective Order. If a Party believes that
14   any documents or materials have been inappropriately designated by another Party or subpoenaed
15   party, that Party shall confer with counsel for the designating Party. As part of that conferral, the
16   designating Party must assess whether redaction is a viable alternative to complete non-
17   disclosure. If the Parties are unable to resolve the matter informally, a Party may file an
18   appropriate motion before the Court requesting that the Court determine whether the Protective
19   Order covers the document in dispute, and, the designating Party will, if necessary, present
20   unredacted copies of the same materials to the Court for in camera review. Regardless of which
21   Party files the motion, the Party seeking to protect a document from disclosure, or from a change
22   in designation from “Highly Confidential – Attorney’s Eyes Only” to “Confidential”, bears the
23   burden of establishing good cause for why the document should not be disclosed or why the
24   designation should not be changed. A Party who disagrees with another Party’s designation must
25   nevertheless abide by that designation until the matter is resolved by agreement of the Parties or
26   by order of the Court.
27            17.       Nothing in this Protective Order shall affect the admissibility into evidence of
28   Confidential Information, or abridge the rights of any person to seek judicial review or to pursue

     STIPULATED PROTECTIVE ORDER                           -6-                  CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 7 of 12



 1   other appropriate judicial action with respect to any ruling made by the Court concerning the
 2   issue of the status of Confidential Information.
 3            18.       The inadvertent failure to designate a document, testimony, or other material as
 4   “Confidential” or “Highly Confidential – Attorney’s Eyes Only” prior to disclosure shall not
 5   operate as a waiver of the designating Party’s right to later designate the document, testimony, or
 6   other material as “Confidential” or “Highly Confidential – Attorney’s Eyes Only.” The receiving
 7   Party or its counsel shall not disclose such documents or materials if that Party or counsel knows
 8   or reasonably should know that a claim of confidentiality would be made by the designating
 9   Party. Promptly after receiving notice from the designating Party of a claim of confidentiality,
10   the receiving Party or its counsel shall inform the designating Party of all pertinent facts relating
11   to the prior disclosure of the newly-designated documents or materials, and shall make reasonable
12   efforts to retrieve such documents and materials and to prevent further disclosure.
13            19.       Designation by either Party of information or documents as “Confidential,”
14   “Highly Confidential – Attorney’s Eyes Only,” or failure to so designate, will not constitute an
15   admission that information or documents are or are not confidential or trade secrets. Neither
16   Party may introduce into evidence in any proceeding between the Parties, other than a motion to
17   determine whether the Protective Order covers the information or documents in dispute, the fact
18   that the other Party designated or failed to designate information or documents as “Confidential”
19   or “Highly Confidential – Attorney’s Eyes Only”.
20            20.       Upon the request of the designating Party or third party, within 60 days after the
21   entry of a final judgment no longer subject to appeal on the merits of this case, or the execution of
22   any agreement between the Parties to resolve amicably and settle this case, the Parties and any
23   person authorized by this Protective Order to receive Confidential Information shall return to the
24   designating Party or third party, or destroy, all information and documents subject to this
25   Protective Order. Returned materials shall be delivered in sealed envelopes marked
26   “Confidential” to respective counsel. The Party requesting the return of materials shall pay the
27   reasonable costs of responding to its request. Notwithstanding the foregoing, counsel for a Party
28   may retain archival copies of confidential documents.

     STIPULATED PROTECTIVE ORDER                          -7-                   CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 8 of 12



 1            21.       This Protective Order shall not constitute a waiver of any Party’s or nonparty’s
 2   right to oppose any discovery request or object to the admissibility of any document, testimony,
 3   or other information.
 4            22.       Nothing in this Protective Order shall prejudice any Party from seeking
 5   amendments to expand or restrict the rights of access to and use of Confidential Information, or
 6   other modifications, subject to order by the Court.
 7            23.       The restrictions on disclosure and use of Confidential Information shall survive the
 8   conclusion of this action and the Court shall retain jurisdiction of this action after its conclusion
 9   for the purpose of enforcing the terms of this Protective Order.
10            24.       This Protective Order is in addition to, and does not limit, any nondisclosure
11   agreement or other confidentiality agreements between the Parties.
12            PURSUANT TO STIPULATION, IT IS SO ORDERED
13   Dated: 2/9/2021
14
                                                            HAYWOOD S. GILLIAM, JR.
15                                                          United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                          -8-                   CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
       Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 9 of 12



 1            IT IS SO STIPULATED:
 2            DATED: February 2, 2021   STOEL RIVES LLP
 3

 4                                      By: /s/ Mario R. Nicholas
                                           ERIC A. GRASBERGER
 5                                         MARIO R. NICHOLAS
 6                                            Attorneys for JH Kelly, LLC
 7
              DATED: February 2, 2021   TROUTMAN PEPPER HAMILTON SANDERS
 8
                                        LLP
 9

10
                                        By:     /s/ Luke N. Eaton
11                                            MARION T. HACK
                                              LUKE N. EATON
12
                                              Attorneys for AECOM Technical Services, Inc.
13
              DATED: February 2, 2021   RALLS GRUBER & NIECE LLP
14

15

16                                      By:     /s/ Aaron R. Gruber
                                              AARON R. GRUBER
17
                                              Attorneys for Defendant Pacific Gas and Electric
18                                            Company

19

20            DATED: February 2, 2021   HARRINGTON FOXX DUBROW & CANTER,
                                        LLP
21

22
                                        By:     /s/ Henry A. Wirta, Jr.
23                                            HENRY A. WIRTA, JR.
24                                            Attorneys for Ed Staub & Sons Petroleum, Inc.
25

26

27

28

     STIPULATED PROTECTIVE ORDER                 -9-                  CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
      Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 10 of 12



 1            I, Mario R. Nicholas, am the ECF user whose ID and password are being used to file this
 2   Stipulation in compliance with Civil L.R. 5-1(i)(3). I hereby attest that the concurrence of the
 3   filing of this document has been obtained from each of the other signatories indicated by a
 4   conformed signature (/s/) within this document.
 5   DATED: February 2, 2021
 6                                                        /s/ Mario R. Nicholas
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                       -10-                CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
      Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 11 of 12



 1                                                EXHIBIT A
 2                                    CERTIFICATE OF AGREEMENT
 3            I, ________________________________________, hereby certify that I have been given
 4   a copy of the Stipulated Protective Order in the matter of In re PG&E Corporation v. AECOM
 5   Technical Services, Inc.; JH Kelly, LLC v. AECOM Technical Services, Inc., Case No. 4:20-cv-
 6   05381-HSG. I agree to the following limitations upon the use and disclosure of all
 7   CONFIDENTIAL information or material that I am being provided thereunder:
 8            That I will not disclose or divulge any of the information or material or the content thereof
 9   to any person;
10            That any use of the information or material or the content thereof shall be restricted solely
11   to use in connection with the litigation of this case and shall not be used outside this case for any
12   business, commercial, competitive, or other purpose; and
13            That upon request, I will return the material that I have been provided, and all copies,
14   extracts, abstracts, charts, notes, and summaries thereof, immediately to the attorney who
15   provided the material to me.
16            I understand and recognize that violation of any of the provisions of this Certificate of
17   Agreement may subject me to liability for violation of the Stipulated Protective Order and will
18   potentially result in the immediate and irreparable harm of the designating Party. I further agree
19   to submit to the jurisdiction of the United States District Court for the Northern District of
20   California with respect to the enforcement of any obligation hereunder.
21            I declare under penalty of perjury that the foregoing is true and correct. Executed this
22   ______ day of __________, 2021, at ________________.
23

24                                                  __________________________________
25

26

27

28

     EXHIBIT A – CERTIFICATE OF AGREEMENT                -1-                  CASE NO.: 4:20-CV-05381-HSG
     104312384.2 0034592-00012
      Case 4:20-cv-05381-HSG Document 31 Filed 02/09/21 Page 12 of 12



 1                                    CERTIFICATE OF SERVICE
 2   I hereby certify that I served the foregoing STIPULATED PROTECTIVE ORDER on the
     following named person(s) on the date indicated below by:
 3
                :mailing with postage prepaid
 4

 5                 hand delivery

 6                 overnight delivery
 7              :email
 8
                :notice of electronic filing using the CM/ECF system (if person(s) is/are registered
 9              with CM/ECF system)

10   to said person(s) a true copy thereof, contained in a sealed envelope, addressed to said person(s)
     at his or her last-known address(es) indicated below.
11
            Aaron R. Gruber                                         Henry A. Wirta, Jr.
12          agruber@rallsgruber.com                                 hwirta@hfdclaw.com
            Ralls Gruber & Niece LLP                                Harrington Foxx Dubrow & Canter,
13          1700 S. El Camino Real, Suite 150                       LLP
            San Mateo, CA 94402                                     601 Montgomery Street, Suite 800
14                                                                  San Francisco, CA 94111
            Theodore Tselerodes
15          Weil, Gotshal & Manges                                  Attorneys for Ed Staub & Sons
            767 Fifth Avenue                                        Petroleum, Inc.
16
            New York, NY 10153
17
            Attorneys for Pacific Gas and Electric
18          Company

19          Marsha Ann Houston
            Katten Muchin Zavis
20          2029 Century Park E #2600
            Los Angeles, CA 90067-3012
21
            Attorneys for AECOM Technical
22          Services, Inc.
23   DATED: February 2, 2021.
                                                             STOEL RIVES LLP
24

25
                                                             By:      /s/ Mario R. Nicholas
26                                                                 MARIO R. NICHOLAS (SB #273122)
                                                                   mario.nicholas@stoel.com
27                                                                 Attorneys for Plaintiff
28

     CERTIFICATE OF SERVICE                            -1-                     CASE NO.: 4:20-CV-05381-HSG

     104312384.2 0034592-00012
